   8:20-cv-00500-RGK-PRSE Doc # 6 Filed: 02/05/21 Page 1 of 3 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMOS PRAYER GAYETAYE,                                         8:20CV500

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

TYSON FRESH MEATS, INC.,

                     Defendant.


      Plaintiff filed his pro se Complaint (Filing 1) on December 2, 2020, and has
been granted leave to proceed in forma pauperis. The court now conducts an initial
review of the Complaint to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff claims his employment at Defendant’s facility in Dakota City,
Nebraska, was wrongfully terminated on November 1, 2018. Plaintiff resides in
Iowa, and Defendant is an Arkansas corporation. Plaintiff alleges his supervisor
terminated him for no good reason, and falsely accused Plaintiff of running over the
supervisor’s foot with a forklift and threatening to kill people in the parking lot.

             II. APPLICABLE STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
   8:20-cv-00500-RGK-PRSE Doc # 6 Filed: 02/05/21 Page 2 of 3 - Page ID # 18




dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       Plaintiff’s Complaint contains no indication that his termination was the result
of unlawful discrimination which might be redressed under federal or state statutes,
such as Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., or the
Nebraska Fair Employment Practice Act, Neb. Rev. Stat. § 48-1101 et seq. Nor does
Plaintiff claim breach of contract. “In Nebraska, ordinarily, ‘an employer, without
incurring liability, may terminate an at-will employee at any time with or without
reason.’” Holbein v. TAW Enterprises, Inc., 983 F.3d 1049, 1062 (8th Cir. 2020)
(quoting Trosper v. Bag ‘N Save, 734 N.W.2d 704, 706-07 (Neb. 2007)); see Hillie
v. Mut. of Omaha Ins. Co., 245 Neb. 219, 223 (Neb. 1994) (“Unless constitutionally,
statutorily, or contractually prohibited, an employer, without incurring liability, may
terminate an at-will employee at any time with or without reason.”). The Nebraska
Supreme Court has recognized a public policy exception, see Ambroz v. Cornhusker
Square Ltd., 416 N.W.2d 510, 515 (Neb. 1987), but there are no facts alleged in
Plaintiff’s Complaint to suggest that his termination violated Nebraska public policy.

                                 IV. CONCLUSION

      Plaintiff’s Complaint fails to state a claim upon which relief may be granted,
and is subject to preservice dismissal under 28 U.S.C. § 1915(e)(2). However, out


                                           2
  8:20-cv-00500-RGK-PRSE Doc # 6 Filed: 02/05/21 Page 3 of 3 - Page ID # 19




of an abundance of caution, the court on its own motion will give Plaintiff 30 days
to file an amended complaint that states a plausible claim for relief under federal or
state law. Otherwise, this action will be dismissed.

      IT IS THEREFORE ORDERED:

         1. Plaintiff shall have 30 days to file an amended complaint in accordance
            with this Memorandum and Order. Failure to file an amended complaint
            within the time specified by the court will result in the court dismissing
            this case without further notice to Plaintiff.

         2. Failure to consolidate all claims into one document may result in the
            abandonment of claims. Plaintiff is warned that an amended complaint
            will supersede, not supplement, his prior pleadings.

         3. The court reserves the right to conduct further review of Plaintiff's
            claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended
            complaint.

         4. The Clerk of the Court is directed to set a pro se case management
            deadline using the following text: March 8, 2021—amended complaint
            due.

         5. Plaintiff shall keep the court informed of his current address at all times
            while this case is pending. Failure to do so may result in dismissal
            without further notice.

      Dated this 5th day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          3
